2014 IL App (1st) 131276


                                                                              FIRST DIVISION
                                                                               October 27, 2014



No. 1-13-1276

DAVA GRUNDHOEFER,                                   )      Appeal from the
                                                    )      Circuit Court of
                      Plaintiff-Appellant,          )      Cook County
                                                    )
v.                                                  )      No. 11 L 000736
                                                    )
JOHN SORIN, BETTE SORIN and JAMES J.                )
ROCHE, Individually, and JAMES J. ROCHE             )
ASSOCIATES,                                         )      Honorable
                                                    )      Randye A. Kogan,
                      Defendants-Appellees.         )      Judge Presiding.

       JUSTICE HARRIS delivered the judgment of the court, with opinion.
       Justice Cunningham concurred in the judgment and opinion.
       Justice Connors dissented, with opinion.


                                             OPINION

¶1      Plaintiff, Dava Grundhoefer, appeals the order of the circuit court granting the motions

of defendants, John Sorin and Bette Sorin (Sorins), and James J. Roche and James J. Roche

Associates (collectively "Roche"), to dismiss with prejudice Grundhoefer's second amended

complaint alleging malicious prosecution and defamation per se pursuant to section 2-615 of the

Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2012)).          On appeal, Grundhoefer

contends the trial court erred in dismissing her complaint where (1) regarding her malicious

prosecution claim, she alleged sufficient facts showing the Sorins lacked probable cause to bring

the underlying wrongful death suit against her; and (2) regarding her defamation per se claim,
No. 1-13-1276


she sufficiently pled the publication element against all defendants.    For the following reasons,

we affirm the trial court's dismissal of the defamation per se counts, but reverse the dismissal of

the count pertaining to malicious prosecution and remand for further proceedings.

¶2                                       JURISDICTION

¶3     The trial court granted defendants' motions to dismiss, with prejudice, on April 15, 2013.

Plaintiff filed the notice of appeal on April 17, 2013.    Accordingly, this court has jurisdiction

pursuant to Illinois Supreme Court Rules 301 and 303 governing appeals from final judgments

entered below.   Ill. S. Ct. R. 301 (eff. Feb. 1, 1994); R. 303 (eff. May 30, 2008).


¶4                                      BACKGROUND

¶5      Grundhoefer, a licensed physician, was married to the Sorins' son David.        David died

on August 11, 2008, when he suffered a fall while climbing on the outside of their residence.

David died intestate and his estate was filed in probate.            Grundhoefer was appointed

administrator of the estate and she served upon the Sorins a citation to discover assets.        A

dispute between the parties arose during these proceedings, specifically regarding the ownership

of a 2007 Hyundai Santa Fe vehicle.     On July 21, 2010, while the probate dispute was pending,

the Sorins filed a wrongful death suit against Grundhoefer in which they alleged that

Grundhoefer prescribed Ambien to David even though a side effect of taking the drug is

sleepwalking, and Grundhoefer knew of David's propensity for sleepwalking.         The suit alleged

that Grundhoefer's actions in prescribing Ambien to David were "negligent" or "careless," and

proximately caused David's death.

¶6     Grundhoefer claimed she was never served with the wrongful death suit and only learned

of its existence from a July 22, 2010, Chicago Sun-Times (Sun-Times) article discussing the


                                               -2-
No. 1-13-1276


case.   Grundhoefer alleged that as a result of the article, a producer from the television show Dr.

Phil contacted her to appear on a show about Ambien.       Grundhoefer also reported the wrongful

death claim to her malpractice insurance carrier, her employer, and the Illinois Department of

Financial and Professional Regulation.     On August 17, 2010, an order was entered terminating

the probate dispute in favor of the Sorins.      The Sorins voluntarily dismissed their wrongful

death suit on October 28, 2010, and have not refiled.

¶7      On January 20, 2011, Grundhoefer filed her original complaint against the Sorins and

defendant Roche, the attorney and law firm representing the Sorins in their underlying wrongful

death suit.    The trial court granted the defendants' section 2-615 motions to dismiss and granted

Grundhoefer leave to file an amended complaint.         Her second amended complaint contained

five counts.    Count I, for malicious prosecution, alleged that the Sorins lacked probable cause in

bringing the wrongful death suit against Grundhoefer because they were not personal

representatives or special administrators of David's estate, and also they should have known that

their suit would be unsuccessful on the merits because they could not establish probable cause.

Count II, for defamation per se, alleged that the Sorins, "upon information and belief,"

personally or through Roche, "communicated or otherwise published" the allegations of fact and

circumstances contained in the wrongful death suit to "a reporter, journalist, writer, employee,

representative and/or agent of the Chicago Sun-Times." Grundhoefer claimed that these false

allegations imputed upon her the commission of the crime of involuntary manslaughter.        Count

III also alleged defamation per se against the Sorins regarding the publication of allegations that

imputed upon Grundhoefer an inability or lack of integrity in the discharge of the duties of her

employment as a medical doctor.      Counts IV and V, against Roche, mirrored the defamation per

se counts against the Sorins.

                                                -3-
No. 1-13-1276


¶8       On March 11, 2013, the trial court granted the defendants' motions to dismiss pursuant to

section 2-615.    The trial court found that Grundhoefer's claim for malicious prosecution did not

sufficiently allege an absence of probable cause, nor did it allege a special injury.     It also found

that the claims for defamation per se contained allegations based upon "information and belief,"

which did not satisfy the requirement that such claims "be pled with a heightened level of

precision and particularity."   Grundhoefer filed this timely appeal.

¶9                                          ANALYSIS

¶ 10     Grundhoefer appeals the trial court's dismissal of her complaint pursuant to section

2-615.    A section2-615 motion to dismiss challenges the legal sufficiency of the complaint.

Bryson v. News America Publications, Inc., 174 Ill. 2d 77, 86 (1996).       A section 2-615 motion

does not raise factual affirmative defenses; rather, it alleges defects on the face of the complaint.

Id.    In determining such a motion, the court reviews the complaint in the light most favorable to

the plaintiff and accepts as true all well-pleaded facts, as well as all inferences reasonably drawn

from those facts. McGrath v. Fahey, 126 Ill. 2d 78, 90 (1988).          Thus, the question presented

by a section 2-615 motion to dismiss is whether the pleadings contain sufficient facts which, if

proven, could entitle plaintiff to relief. Bryson, 174 Ill. 2d at 86.     "A cause of action should

not be dismissed on the pleadings unless it clearly appears that no set of facts can be proved

under the pleadings which will entitle the plaintiff to recover."    Id. at 86-87.      We review the

trial court's dismissal pursuant to section 2-615 de novo.    Vernon v. Schuster, 179 Ill. 2d 338,

344 (1997).

¶ 11     First, Grundhoefer argues that the trial court erred in dismissing the malicious

prosecution count of her complaint.      "A malicious prosecution action is brought to recover

damages suffered by one against whom a suit has been filed maliciously and without probable

                                                -4-
No. 1-13-1276


cause." Miller v. Rosenberg, 196 Ill. 2d 50, 58 (2001).       The elements of a cause of action for

malicious prosecution are:     (1) the commencement or continuance by the defendant of an

original judicial proceeding against the plaintiff; (2) termination of the original proceeding in

favor of the plaintiff; (3) absence of probable cause for the proceeding; (4) malice; and (5)

special damages. Id.     In order to sustain an action for malicious prosecution, the plaintiff must

prove each element. Mangus v. Cock Robin Ice Cream Co., 52 Ill. App. 3d 110, 116 (1977).

¶ 12   The trial court below dismissed the malicious prosecution count of Grundhoefer's

complaint, but addressed only two of the elements listed above:       the absence of probable cause

and special damages. The Sorins did not challenge the sufficiency of the other elements in their

motion to dismiss and the trial court did not issue a finding on those elements in its order.    The

trial court's dismissal relative to those elements is therefore forfeited on appeal.   Area Erectors,

Inc. v. Travelers Property Casualty Co. of America, 2012 IL App (1st) 111764, ¶ 36 (the trial

court cannot err in determining an issue not presented by the parties).          We will, however,

address whether Grundhoefer's complaint sufficiently alleged the absence of probable cause and

special damages.

¶ 13      Probable cause in a malicious prosecution action "is a state of facts that would lead a

person of ordinary care and prudence to believe or to entertain an honest and sound suspicion

that the accused committed the offense charged."      Fabiano v. City of Palos Hills, 336 Ill. App.
3d 635, 642 (2002). The complainant must have an honest belief at the time of initiating the

action that another is probably guilty of the offense, and it is immaterial whether the accused is

thereafter found not guilty. Howard v. Firmand, 378 Ill. App. 3d 147, 150 (2007).           "It is the

state of mind of the one commencing the prosecution, and not the actual facts of the case or the



                                                -5-
No. 1-13-1276


guilt or innocence of the accused, that is at issue." (Internal quotation marks omitted.) Johnson

v. Target Stores, Inc., 341 Ill. App. 3d 56, 72 (2003).

¶ 14       Grundhoefer's second amended complaint alleged that she was married to David Sorin

and he died intestate.      David's estate was filed in probate and the Sorins vigorously challenged

the estate regarding a car they had given to Grundhoefer and David when they married.            While

this contentious probate proceeding was pending, the Sorins filed a wrongful death suit against

Grundhoefer alleging her negligence in prescribing Ambien to David when Grundhoefer knew of

his propensity for sleepwalking when he took Ambien on prior occasions.              The day after the

Sorins filed the wrongful death suit against Grundhoefer, an article appeared in the Chicago

Sun-Times about the case. Grundhoefer was contacted by the Dr. Phil show to appear on a

segment about the dangers of Ambien, and although she was never served with the wrongful

death suit, Grundhoefer felt compelled to report it to her malpractice insurance carrier, her

employer,      and   the    Illinois   Department    of   Financial   and    Professional   Regulation.

Approximately one month later, an order was entered that terminated the probate proceeding in

favor of the Sorins.       A little over two months after the termination of the probate proceeding,

the Sorins voluntarily dismissed the wrongful death suit against Grundhoefer and have not

refiled.     Grundhoefer alleged that the Sorins "attempted to use the Wrongful Death Suit in an

effort to gain leverage against [her] in regards to the Probate Matter." 1

¶ 15       We find that Grundhoefer's complaint pleads sufficient facts to survive a section 2-615

motion to dismiss on the probable cause issue.        Grundhoefer alleged that the Sorins filed their


1
 Although Grundhoefer challenges the trial court's ruling on this issue due to lack of standing
and failure to show proximate cause, we may affirm or reverse its ruling on a section 2-615
motion to dismiss on any basis found in the record. Huang v. Brenson, 2014 IL App (1st)
123231, ¶ 16.

                                                    -6-
No. 1-13-1276


suit in order to gain leverage against her in the contentious probate proceeding.           Shortly after

the probate proceeding ended in the Sorins' favor, they voluntarily dismissed the wrongful death

suit against Grundhoefer and never refiled. What matters is the state of mind of the Sorins in

instigating the wrongful death suit, not the actual facts of the case or whether Grundhoefer is

actually guilty of the offenses contained therein.       Johnson, 341 Ill. App. 3d at 72.   The facts in

Grundhoefer's complaint support a reasonable inference that when the Sorins filed the wrongful

death suit they did not have an honest belief at the time that Grundhoefer was guilty of the

offense, but instead had another motive for filing.        Therefore, for purposes of a section 2-615

motion to dismiss, Grundhoefer's pleadings stated facts supporting her allegation that the Sorins

lacked probable cause when they filed the wrongful death suit.          The trial court erred in finding

that Grundhoefer did not adequately plead this element of her malicious prosecution claim.

¶ 16    Our dissenting colleague would affirm the trial court's dismissal of the malicious

prosecution count stating, "I find that they [(Sorins)] had an honest and sound suspicion that a

claim against Grundhoefer was meritorious."        Infra ¶ 31.     Determining that question of fact is

in the future for the trial court judge or jury.   When reviewing a trial court's dismissal pursuant

to section 2-615 of the Code, the motion "does not raise affirmative factual defenses but alleges

only defects on the face of the complaint." Bryson v. News America Publications, Inc., 174 Ill.
2d 77, 86 (1996).     Further, although the allegations in the Sorins' suit may allege probable

cause, that in itself cannot support a section 2-615 dismissal of Grundhoefer's malicious

prosecution claim where she alleged the Sorins filed the suit for improper reasons.            "[W]here

the circumstances giving rise to an alleged malicious prosecution are in dispute, the appropriate

venue to resolve that dispute is before a jury and not by a court as a matter of law" especially if

the dispute involves a question of credibility." Howard, 378 Ill. App. 3d at 151.

                                                   -7-
No. 1-13-1276


¶ 17   We next review whether Grundhoefer suffered special damages arising from the

proceedings.    The trial court below found that Grundhoefer failed to plead sufficient facts

showing she suffered "special injury over and above the ordinary expense and trouble in

defending a lawsuit."   It reasoned that Grundhoefer's claimed injuries, such as the damage to

her professional reputation and the necessity of informing her employer, her malpractice

insurance carrier, and the Department of Financial and Professional Regulation, of the wrongful

death suit filed against her, was found "inadequate" to meet the requirements of special injury by

our supreme court in Bank of Lyons v. Schultz, 78 Ill. 2d 235, 239 (1980).

¶ 18   Lyons, however, did not involve an underlying claim alleging medical malpractice as we

have here. Section 2-109 of the Code provides that in "cases alleging malicious prosecution

arising out of proceedings which sought damages for injuries or death by reason of medical,

hospital, or other healing art malpractice, the plaintiff need not plead or prove special injury to

sustain his or her cause of action." 735 ILCS 5/2-109 (West 2012).           In Miller v. Rosenberg,

196 Ill. 2d 50, 63 (2001), our supreme court upheld the constitutionality of this statutory

provision, noting that there had been a crisis in the area of medical malpractice and the

legislature passed certain provisions "as a disincentive for filing frivolous suits." (Internal

quotation marks omitted.)     The General Assembly intended the provision to increase the

availability of filing a malicious prosecution claim for medical professionals as a means of

punishing and discouraging the filing of unfounded medical malpractice cases.         Id.   Here, the

Sorins' underlying suit alleged medical malpractice against Grundhoefer in prescribing Ambien

to David.   Pursuant to section 2-109, Grundhoefer need not plead special injury as an element

of her malicious prosecution complaint and the trial court erred in finding that she did not

sufficiently plead this element. Since we find that Grundhoefer's second amended complaint

                                               -8-
No. 1-13-1276


sufficiently pled the elements of absence of probable cause and special damages, it was error to

grant the Sorins' motion to dismiss the count alleging malicious prosecution.

¶ 19   Grundhoefer also argues on appeal that the trial court erred in dismissing the defamation

per se counts of her complaint. The arguments on this issue in Grundhoefer's brief, however,

contain no citation to supporting authority in violation of Illinois Supreme Court Rule 341(h)(7)

(eff. Feb. 6, 2013) (arguments in briefs "shall contain the contentions of the appellant and the

reasons therefor, with citation of the authorities and the pages of the record relied on").

Therefore, pursuant to Rule 341(h)(7), Grundhoefer has forfeited review of this issue on appeal.

¶ 20   Even on the merits, Grundhoefer does not prevail.             In order to state a claim for

defamation, Grundhoefer must plead facts showing that the defendant made a false statement, the

defendant made an unprivileged publication of the false statement to a third party, and the

publication caused her to suffer damages.       Solaia Technology, LLC, v. Specialty Publishing Co.,

221 Ill. 2d 558, 579 (2006).   However, if a statement questions the professional integrity of the

plaintiff, it qualifies as defamation per se.    Zych v. Tucker, 363 Ill. App. 3d 831, 834 (2006).

If the plaintiff pleads defamation per se arising from such a statement, she need not plead or

prove actual damage to her reputation to recover since the law presumes injury in this situation.

Bryson, 174 Ill. 2d at 87.

¶ 21   Grundhoefer acknowledges that the filing of the wrongful death suit is an absolute

privilege not subject to defamation per se claims.      See Malevitis v. Friedman, 323 Ill. App. 3d
1129, 1131 (2001).    She alleges, however, that the Sorins and/or Roche defendants wrongfully

publicized the contents of the litigation to the Chicago Sun-Times.        Grundhoefer alleged that

the Sorins, "upon information and belief," personally or through Roche, "communicated or

otherwise published" the allegations of fact and circumstances contained in the wrongful death

                                                  -9-
No. 1-13-1276


suit to "a reporter, journalist, writer, employee, representative and/or agent of the Chicago

Sun-Times."

¶ 22   In Green v. Rogers, 234 Ill. 2d 478 (2009), our supreme court addressed the issue of what

constitutes a sufficient pleading in a defamation per se claim.      It determined that since a claim

for defamation per se need not allege actual damages, the plaintiff must plead such claims "with

a heightened level of precision and particularity" in order to protect against baseless complaints

and to protect defendants from harm to their reputations based on charges of serious wrongdoing.

Id. at 494-95.    The supreme court did not favor the use of "upon information and belief"

(internal quotation marks omitted) language in the pleadings, noting that the pleadings "must

plead the relevant facts on something more than [plaintiff's] mere 'belief.' " Id. at 495.

However, it found that pleadings based "upon information and belief" could survive dismissal if

the plaintiff sufficiently pleads the factual basis informing the plaintiff's belief. Id.

¶ 23   Here, Grundhoefer supported her claim that the Sorins and/or Roche publicized the

wrongful death allegations with the fact that the article referred to Grundhoefer as an

anesthesiologist (which she is), but the wrongful death claim merely referred to her as a licensed

medical professional.    The inclusion of this additional fact led Grundhoefer to conclude that "a

party with knowledge (i.e. the Sorins) made the Chicago Sun-Times aware of the complaint."

However, as the trial court below and defendants noted, the wrongful death suit filed in the

circuit court of Cook county was available to the public and a reporter for the Chicago

Sun-Times could have found the case simply by searching court records.                      Furthermore,

although Grundhoefer argues that the article referred to her as an anesthesiologist where the

wrongful death suit referred to her only as a licensed medical professional, that information was

available simply by conducting a search of Grundhoefer on the Internet.         The article itself also

                                                - 10 -
No. 1-13-1276


does not indicate whether the author spoke to someone who provided the information contained

in the article.   In fact, the article indicates otherwise, stating on the bottom of the page that

"[n]either the Sorins nor their attorney could be reached." Since Grundhoefer does not plead

what was said to the Chicago Sun-Times, when the statement was made, specifically to whom at

the Chicago Sun-Times the statement was made, or how it was made, we find that her pleadings

do not allege sufficient facts to state a cause of action for defamation per se and the trial court

properly dismissed these counts.       See also Moore v. People for the Ethical Treatment of

Animals, Inc., 402 Ill. App. 3d 62, 74 (2010) (where the plaintiff's complaint failed to plead what

was said to defendant, when the statement was made to defendant, to whom the statement was

made, and in what manner the statement was made, the plaintiff did not plead the substance of

the statement "with sufficient precision and particularity" and thus "failed to adequately state a

cause of action for defamation per se").

¶ 24    For the foregoing reasons, we affirm the trial court's dismissal of the defamation per se

counts, but reverse the dismissal of the count pertaining to malicious prosecution and remand for

further proceedings.

¶ 25    Affirmed in part and reversed in part; cause remanded.

¶ 26    JUSTICE CONNORS, dissenting.

¶ 27    I respectfully dissent. I would affirm the trial court's dismissal of all counts, including the

count pertaining to malicious prosecution.

¶ 28    There are five elements for this cause of action as stated by the majority. It is agreed that

the third element of a cause of action for malicious prosecution that must be pled with sufficient

facts to withstand a motion to dismiss is the "absence of probable cause for the proceeding." The

key word here is "absence." The allegation for the probable cause element has been defined as

                                                - 11 -
No. 1-13-1276


facts that would lead a person of ordinary care and prudence to have an honest and sound suspicion

that their claim is meritorious. Fabiano v. City of Palos Hills, 336 Ill. App. 3d 635, 642 (2002).

Importantly, "[i]t is the state of mind of the one commencing the prosecution, and not the actual

facts of the case or the guilt or innocence of the accused, that is at issue" in deciding the element of

probable cause. (Internal quotation marks omitted.) Johnson v. Target Stores, Inc., 341 Ill. App.
3d 56, 72 (2003). Grundhoefer's amended complaint must allege the absence of probable cause.

Or, in other words, Grundhoefer must allege that a person of ordinary caution and prudence would

not be led to have an honest and sound suspicion that Grundhoefer would be liable in the wrongful

death suit. She fails to so allege.

¶ 29   Grundhoefer's relevant allegations attempting to show that the Sorins lacked probable

cause to initiate the proceeding in the wrongful death action pertain to the question of proximate

cause of David's death. Grundhoefer alleged "proximate cause was not, and could never be,

established." However, the question of probable cause to initiate a proceeding, and proximate

cause of death are two distinct questions. Moreover, it is not Grundhoefer's burden to prove that

she did not proximately cause David's death. In conflating the two concepts, Grundhoefer

convinces the majority that her second amended complaint sufficiently alleges the absence of

probable cause to initiate the wrongful death action. I disagree and instead agree with the trial

court's conclusion that "[e]ven a jury finding that David Sorin proximately caused his own death

would not unequivocally lead this Court to conclude that the Sorins Defendants lacked probable

cause to bring their wrongful death suit." (Emphasis added.)

¶ 30   In order to satisfy an "absence of probable cause" prong, Grundhoefer accuses the Sorins'

suit of concluding—without supporting facts—that David ingested Ambien and that the use of

Ambien caused his death. However, in their complaint, the Sorins alleged that Grundhoefer, as a

                                                 - 12 -
No. 1-13-1276


physician, negligently prescribed Ambien to the decedent knowing that he suffered from a serious

life-threatening side effect of sleepwalking when he took the drug. Moreover, the Sorins alleged

that there was a prior incident when the decedent, after ingesting Ambien, engaged in

sleepwalking and other dangerous activity.

¶ 31    These allegations highlight the Sorins' beliefs at the time they initiated their wrongful death

suit. I find that they had an honest and sound suspicion that a claim against Grundhoefer was

meritorious. Grundhoefer's amended complaint cannot ignore this fact by calling that suspicion a

mere "conclusion."

¶ 32    Furthermore, the fact that Grundhoefer's amended complaint contains other, possible

"proximate causes" for David's death is not part of a proper analysis. For example, Grundhoefer's

allegation that the decedent was the cause of his own death does not enter into any analysis

because it does not speak to the Sorins' beliefs upon commencing the prosecution. This version of

events is Grundhoefer's perspective and does not reflect the state of mind of the Sorins. The only

issue is whether the complainants had an honest suspicion that Grundhoefer was liable in a

wrongful death action, not whether there were possible additional proximate causes of the death of

their son.

¶ 33    Likewise, Grundhoefer's allegation that the Sorins filed their wrongful death action to gain

leverage in the probate proceeding does not negate the Sorins' honest suspicion that Grundhoefer

was negligent in dispensing the Ambien to David Sorin. Again, the only consideration for us is

the state of mind of the Sorins at the time of the filing of their action. Johnson v. Target Stores,

Inc., 341 Ill. App. 3d 56, 72 (2003).     The fact that Grundhoefer is able to allege and include

other, possible reasons for the filing of the wrongful death suit does not negate the fact that she is

unable to show the "absence" of probable cause at the time the Sorins filed their complaint.

                                                - 13 -
No. 1-13-1276


¶ 34   In its analysis, the majority agrees with and cites Johnson but then, in paragraphs 14

and 15, goes on to consider the allegations in Grundhoefer's amended complaint which, as

discussed herein, is not a proper analysis of this issue. I would affirm the trial court's dismissal of

the malicious prosecution count of Grundhoefer's complaint.

¶ 35   For the above reasons, I would affirm the trial court on all counts.




                                                - 14 -